© mH NIN Dn BP W HBO

YN NY NY NY NY NY NY YH YN Be Hee we ewe ew ew ew YD we
oy DW FW Nn KF DBO we AN DWN BWP HS

 

MICHAEL BAILEY
United States Attorney
District of Arizona
ANDREW C. STONE , yf
Assistant U.S. Attorney ___ FILED Kh LODGED
Arizona State Bar No. 02654¢cenvep COPY
40 N. Central Ave Bute 1800-5 9...

. Central Ave., Suite
Phoenix, Arizona 85004 FEB 2 4 2020
Telephone: 602-514-750Q,, -ax u s DISTRICT
Email: snr nee SCO|ERONMICT OF ARLZONS
Attorneys for Plaintiff | gy VA 1A) LA BEPUTY

MAL AALS

 

 

 

 

or

 

 

 

 

ae
IN THE UMTED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-20-}0lo- PAX THB

Plaintiff,
PLEA AGREEMENT
VS.

Michael Francis Weinberger,

 

Defendant.

Plaintiff, United States of America, and the defendant, Michael Francis Weinberger,
hereby agree to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to an Information charging the defendant with a
violation of 18 United States Code (U.S.C.) § 1163, Theft from Indian Tribal
Organizations, a Class A misdemeanor offense.
z. MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 1163, is punishable by a maximum fine of
$100,000, a maximum term of imprisonment of one year, or both, and a term of supervised
release of up to one year. A maximum term of probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 

 
 

SoS AN Dn FP W NNO

No NY NY NY NY NY NY YN KR eee ee ese ee ee oe
on DO NN & W bd i) Oo co w~ ON Nn a oS) NO =)

 

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $25 special assessment for each count to which
the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

e. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

3. STIPULATIONS REGARDING SENTENCING

Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and the defendant
stipulate that:

a. Sentence. Defendant shall be sentenced to a term of probation.

b. Restitution. Pursuant to 18 U.S.C. § 3663 and/or 3663A, the defendant
specifically agrees to pay full restitution in the amount of $8,053.25, to all victims directly
or proximately harmed by the defendant’s “relevant conduct,” including conduct pertaining
to any dismissed counts or uncharged conduct, as defined by U.S.S.G. § 1B1.3, regardless
of whether such conduct constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A.
The defendant understands that such restitution will be included in the Court’s Order of
Judgment and that an unanticipated restitution amount will not serve as grounds to
withdraw the defendant’s guilty plea or to withdraw from this plea agreement.

C. Assets and Financial Responsibility. The defendant shall make a full

os

 

 
SCS mH ND On FP W NYO

NO NO NO NO NY WN NY NN NO HH Fe Fe Fe ee ee ee ee ee
oN DN MN FP Ww NYO KF& DOD OO fF NI DB WH BP WW NO KF OC

 

accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s probation, such
disclosures to be shared with the U.S. Attorney’s Office, including the Financial Litigation
Unit, for any purpose.

4, RECOMMENDATIONS REGARDING SENTENCING

a. Acceptance of Responsibility. If the defendant makes full and complete .

disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

b. Non-Binding _Recommendations. The defendant understands that
recommendations are not binding on the Court. The defendant further understands that the
defendant will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation.

5. AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. This office shall not prosecute the defendant for any offenses committed by

the defendant, and known by the United States, in connection with Defendant’s conduct on

June 20, 2017, at the Talking Stick Resort and Casino.

.}-

 
 

So HN Dn FP W NYO

NO NW BO WO NHN NW HB HO Bo wm oe oe ES
onan nA fF Ww NY KF& DODO BN DH WN BP WO WN KF OO

 

b. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

6. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

a. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of |
judgment against the defendant, or any aspect of the defendant’s sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,

collateral attack, or other motion the defendant might file challenging the conviction, order

4.

 
Co mem NIN Dn BP W HBO

YN NY NY NY NY NY NY ND HN He ee we ew ese ee ewe ne ye
on DYN FF WN KF DO BN DWN BR Ww KO

 

of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).

8. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

e. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
9. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due imrhediately |
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the

judgment.

 
0 FN DH Wn FBP WD NO

YN NY NY NY NY NY NY YN HN Re ee ee ese oe ee eo
CN D nN FW Nn KF§ DO ON DWN BR Ww KO

 

10. ELEMENTS
Embezzlement and Theft from Indian Tribal Organizations
On or about June 20, 2017, in the District of Arizona:
1. Defendant knowingly converted to his use or the use of another,
2. Goods, assets, or other property valued at $1,000 or less, that
4. Belonged to an Indian tribal organization or had been entrusted to the custody
or care of any officer, employee, or agent of an Indian tribal organization.
11. FACTUAL BASIS
The defendant admits that the following facts are true and that if this matter were to
proceed to trial the United States could prove the following facts beyond a reasonable
doubt:

On June 20, 2017, at the Talking Stick Resort and Casino, located within the
boundaries of the Salt River Pima Maricopa Indian Community, Maricopa
County, Defendant purposefully pulled down a display case that resulted in
the destruction of the case and the Indian artifacts within the case. The
cultural display case was located in the lobby of the Talking Stick Resort and
Casino. The value of one of the Indian artifacts that was destroyed by
Defendant was $675.

The defendant shall swear under oath to the accuracy of this statement and, if the
defendant should be called upon to testify about this matter in the future, any intentional
material inconsistencies in the defendant’s testimony may subject the defendant to
additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to

present evidence in my defense, to remain silent and refuse to be a witness against myself

-6-

 

 

 
 

So HAND nH FP W NYO

NO NY NO WN NWN NY NY NN NN KH KF HF HF Fe Fr Fe Oe OS
Con Nn nH FP WwW NYO K§ DO fFHNQ DH NH BP W NO KF CO

 

by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

 

 

 
 

CS OA NDA FW NY

DO NO HN HN NHN ND NH NN NO HF KF KF HF HF KF OF FEF Fh he
CoN ODO UN BPW NYO KF& TD Oo FN DH nH fF WY NY | CO

 

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement.

oif21/2020
Datdé '

 

 

Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of
Fed. R: Crim. P.. 11.

[23 f2020 wa 022264

Date MELISSA HO
Attorney for Defendant

 

 

 
So FN Dn FP W NO

No NY NY NY NY NY NY HN KN ewe ee ee ee oe Le
on Nn nA FF WN KF& DO ON DB WH BP WO NH KF OO

 

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best

interests of justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

2 124) 2020 Oy) 6.

Date ANDREW C. STONE
Assistant U.S. Attorney

 

 

ACCEPTANCE BY THE COURT

 

 

Date “ HONORABLE MICHELLE H. BURNS
UNITED STATES MAGISTRATE JUDGE

 
